Statement by the President
Ladies and gentlemen, the Conference of Presidents has asked me to deliver a brief statement about tomorrow, the European Day of Languages. I shall gladly do so, but please bear with me, because this statement is written in several languages, which makes it a daunting task for me too. I ask you to take note of this statement.
On 26 September 2008 we are celebrating the European Day of Languages. In that framework, the European Union, together with the European Council, is supporting a series of European initiatives aimed at promoting the valuation of languages and cultures and at highlighting to the European public the importance of learning languages.
(DE) The linguistic diversity of Europe is an essential element of our intellectual heritage and is one of our cultural treasures. In the course of European unification, linguistic diversity has gradually become less of a barrier and more of an opportunity. This is why the latest communication from the Commission on multilingualism rightly describes our linguistic diversity as a trump card.
(FR) Multilingualism and promoting linguistic diversity are cornerstones of our day-to-day activities in the European Parliament. Our motto is 'no legislative work without translation'.
(IT) Translation and interpreting of our work as representatives of the peoples of Europe play a vital part in ensuring its legitimacy and transparency and bringing our Parliament ever closer to European citizens.
(ES) In that context it should be noted that the European Parliament is the only international organisation which has a website and web television in 23 different languages.
(PL) A European Union that is united in diversity need have no concerns about its future.
(DE) Thank you for your attention, ladies and gentlemen.
(Applause)
Mr President, I have a point of order. If you have the information to tell us that it is safe to go back to Strasbourg, why can you not make a statement now before we leave this plenary and risk going back to a building that some of us think is still unsafe?
Mrs Lynne, all the information given to me indicates that the building in Strasbourg is every bit as safe as this building here in Brussels.